Citation Nr: 1113172	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for photosensitivity, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain, claimed as due to an undiagnosed illness.

5.  Entitlement to a disability rating in excess of 10 percent for left shoulder tendonitis.

6.  Entitlement to a compensable disability rating for gastroesophageal reflux disease for the period from July 8, 2003, to February 16, 2005.

7.  Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease with irritable bowel syndrome as of February 17, 2005.

8.  Entitlement to a disability rating in excess of 30 percent for depressive disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1994, to include service in Southwest Asia during Operation Desert Shield/Desert Storm from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2006 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

The Veteran appeared at the RO and testified at travel Board hearing held in March 2008 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been made a part of the record.  At the hearing, the VLJ agreed to hold the record open for 60 days to allow for the submission of additional evidence.  Additional evidence, accompanied by a waiver, was submitted during that time period and has been associated with the claims file.  

In August 2008, the Board denied entitlement to service connection for photosensitivity, muscle pain, and joint pain, as well as entitlement to an increased disability rating for service-connected depressive disorder.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a July 2009 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted as to these issues.  By an August 2010 Order, the Court granted the Joint Motion for Remand, vacated the part of the August 2008 Board decision pertaining to these issues, and remanded the matter for readjudication.  

With regard to the remaining issues listed as being on appeal, the Board remanded such issues in its August 2008 decision for further evidentiary and procedural development.  As discussed in more detail below, the Board finds that there was substantial compliance with its remand directives such that it may proceed with a decision as to the issue of entitlement to service connection for chronic sinusitis.  See Stegall v. West, 11 Vet. App. 268 (1998).  As for the remaining issues, evidence and information obtained following the August 2008 decision has revealed a need for further development.  

The issues of service connection for photosensitivity, muscle pain, and joint pain, higher disability ratings for left shoulder tendonitis, depressive disorder, gastroesophageal reflux disease, and irritable bowel syndrome, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has verified service in the Southwest Asia theater of operations for the period from August 1990 to April 1991.

2.  There is no competent evidence indicating that the Veteran has a "qualifying chronic disability" manifested by sinus symptoms, nor is there any indication that the Veteran has a current diagnosed disability, such as chronic sinusitis, manifested by such complaints for which service connection has not already been awarded.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by sinus symptoms, including chronic sinusitis, that was incurred in or aggravated by active duty military service and such symptoms are not due to a "qualifying chronic disability."  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that letters sent to the Veteran in September 2003 and October 2009 satisfied VA's duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, all of the notice contained in these letters should have been sent prior to the initial adjudication of the Veteran's claim in November 2004.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because, following the issuance of the October 2009 letter the entire record was reviewed and the claim was readjudicated in a February 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing an adequate VA examination, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  Service records have been associated with the claims file, including information pertaining to whether the Veteran served in Southwest Asia during the Gulf War period.  The record also contains all VA and non-VA treatment records identified by the Veteran as relevant to the current appeal.  He has not identified any additional relevant, outstanding evidence that needs to be obtained before deciding his appeal.  

The Board acknowledges that the record indicates the Veteran filed a claim for social security benefits and that it is unclear whether this application for benefits involves his claimed sinus condition.  Generally, VA is required to obtain outstanding social security records prior to the adjudication of a claim so long as a reasonable possibility exists that such records are relevant to the claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Here, the Board finds that records associated with the Veteran's outstanding social security disability benefits claim, while relevant to other claims on appeal, are not relevant to the issue of entitlement to service connection for chronic sinusitis.  In this regard, the evidence of record, including contemporaneous treatment records, fails to establish that the Veteran has been diagnosed with a chronic sinus disorder or experiences sinus-related symptoms that are not attributable to his service-connected allergic rhinitis.  And since the Veteran indicated during this appeal that he has received all of his treatment through the VA medical system and such records are associated with the file, it is unclear what additional medical evidence will be found in the social security file that is not already of record.  Any examination(s) obtained by the Social Security Administration (SSA) will be focused on the occupational impact of any symptoms, rather than on the correct diagnosis for any particular symptom(s).  Thus, the Board is satisfied that such records are not relevant to the current determination.  

In addition to the above development, the Veteran was afforded a VA examination in December 2009 which the Board finds adequate for its purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the examining physician discussed the Veteran's various sinus complaints and symptoms and whether these might represent a chronic, diagnosed sinus disorder other than allergic rhinitis or, alternatively, a chronic, undiagnosed sinus disorder which might be attributable to the Veteran's Gulf War service.  These opinions were obtained following an examination of the Veteran and a review of the claims file, and the rationale accompanying the report reflects consideration of scientific and medical principles; thus, it is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded the issue of entitlement to service connection for chronic sinusitis in August 2008.  The purpose of this remand was to obtain a VA examination which considered whether the Veteran's sinus complaints constitute a disorder that is separate and distinct from his service-connected rhinitis, and if so, whether such disorder is etiologically related to service or service-connected rhinitis.  The Agency of Original Jurisdiction was also directed to ensure that the Veteran had an opportunity to provide information regarding any additional outstanding treatment records.  

With regard to the latter purpose, the aforementioned October 2009 VCAA letter specifically requested that the Veteran provide any additional information and evidence regarding his claimed chronic sinusitis.  And, as previously discussed, a VA examination and opinion was obtained in December 2009 which the Board finds adequate for its determination.  Thus, it appears that there was substantial compliance with the relevant remand directives and the Board may continue with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for chronic sinusitis.  He asserts in statements and testimony throughout this appeal that he was treated for sinusitis while serving in the military and that he has been treated on multiple occasions since service.  The Veteran also expressed a belief in his December 2004 notice of disagreement that his sinus problems are a "result/residual" of his service-connected chronic rhinitis.  

VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Review of the Veteran's service treatment records reveals that he was evaluated and treated for a number of nasal and sinus complaints during service.  Records show that he was diagnosed with chronic, allergic rhinitis in February 1988 and subsequently continued to receive treatment for this condition.  Service treatment records also indicate that he presented on two separate occasions, first in November 1989 and then in October 1992, with complaints of frontal sinus pain/headache and increased nasal drainage.  The assessment of his complaints on each of these occasions was sinusitis.  

Relevant to the current determination, there is no indication in the Veteran's service treatment records that he was diagnosed with chronic sinusitis during service.  His August 1994 separation examination report does note a subjective history of sinusitis with frontal headaches twice a year, however, clinical examination was negative for any abnormality, disease, or defect.  Treatment records dated since service reflect that the Veteran continues to receive treatment for allergic rhinitis.  There is also evidence that he was treated in October 1997, September 2000, December 2001, January 2007, and March 2008 for "sinusitis."  

Although the competent evidence does not support a finding of a chronic sinus disorder diagnosed during service, evidence of treatment for sinusitis during and after service, when viewed in conjunction with the Veteran's own lay assertions regarding continued sinus problems, raises the issue of whether service connection may be established for sinusitis through evidence of continuity of symptomatology which supports a finding of chronicity since service.  See 38 C.F.R. § 3.303(b).  Here, however, the competent evidence does not support a finding that the Veteran has a chronic sinus disorder such as sinusitis for which service connection may be established on either a direct or secondary basis.  In this regard, the Veteran was contemporaneously evaluated by ear, nose, and throat (ENT) specialists in early-2003 and May 2007 and on both occasions was found not to have chronic sinusitis.  Similarly, a December 2009 VA examination report indicates that the record is devoid of any evidence of chronic sinusitis.  Rather, it was the examiner's opinion that the Veteran's ongoing sinus complaints, including frontal headaches, are "likely related" to his already-service-connected chronic rhinitis, but do not represent a separately diagnosed disorder.  

The Board acknowledges the Veteran's own lay contentions that his ongoing sinus problems and multiple episodes of sinusitis, as noted above, constitute a chronic condition.  However, a determination as to what disease(s) are manifested by a host of ear, nose, and throat symptoms as well as whether such disease(s) represent an acute process or a chronic disorder requires medical training and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As is evident from the Veteran's contemporaneous medical records - i.e., his complaints of increased nasal drainage during an episode of sinusitis - the symptoms associated with rhinitis and sinusitis are somewhat overlapping.  Therefore, the Board cannot rely on the Veteran's own lay statements to establish chronic symptomatology associated with a sinus disorder, and must instead rely on the medical evidence of record which, in the present case, establishes that he has a chronic nasal, not sinus, disorder for which service connection has already been established.  

Seeing as the Veteran has not been diagnosed with a chronic sinus disorder, service connection may not be awarded pursuant to 38 U.S.C.A. §§ 1110 and 1131.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board has also considered whether service connection may be awarded for chronic sinus symptoms associated with an undiagnosed illness.  According to the law, compensation may be paid to a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2011, following such service, and such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010); 71 Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).  Here, the Veteran's discharge document reflects that he is in receipt of the Southwest Asia Service Medal and the Kuwait Liberation Medal; there is also information of record which indicates that he served in the Gulf War Theater of Operations for the period from August 1990 to April 1991.  As such, the Veteran meets the definition of "Persian Gulf veteran" for purposes of 38 U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(d)(1)(2).

As discussed above, however, the Veteran does not exhibit any chronic sinus symptoms that have not been attributed to a known clinical diagnosis.  In this regard, the Veteran's on-going complaints of nasal stuffiness and drainage, rhinorrhea, sneezing, itching, and frontal headaches have all been attributed by various medical professionals to his service-connected chronic rhinitis.  See, e.g., VA Examination Report dated in December 2009; VA Allergy Consult Note dated in May 2001; VA ENT Clinic Notes dated in March 2003 and May 2007.  And on those occasions when he exhibited additional sinus symptoms, such as increased drainage and frontal sinus pain, such symptoms were diagnosed as acute episodes of sinusitis.  Absent objective indicators of unexplained sinus problems, service connection for sinus problems resulting from an undiagnosed illness is not warranted.  See 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a).

In sum, the competent and probative evidence of record demonstrates that the Veteran has experienced episodes of sinusitis since service, but that there is nothing to establish a chronic sinus disorder.  As for his ongoing problems, his sinus symptoms, including headaches, are associated with already-service-connected allergic rhinitis and do not represent a separately diagnosed disorder for which service connection may be awarded.  Therefore, with consideration of the Veteran's service treatment records, the various contemporaneous records, and the probative December 2009 VA examiner's report, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a chronic sinus disorder, to include as due to an undiagnosed illness.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic sinusitis, to include as due to an undiagnosed illness, is denied.



REMAND

As noted above, the Board previously denied the Veteran's claims for service connection for photosensitivity, muscle pain, and joint pain, as well as an increased disability rating for service-connected depressive disorder.  A review of the July 2009 Joint Motion for Remand (JMR) reflects that these issues are being remanded for readjudication and, more specifically, further development.  The JMR indicates that new examinations are necessary to address the etiology of his presently nonservice-connected disorders and to consider any possibly overlapping symptomatology between his claimed disorder(s) and service-connected depressive disorder.  

With respect to the issue of service connection for photosensitivity, the July 2009 JMR notes that this condition has not been attributed to a known diagnosis.  Rather, the December 2003 VA examination report already of record contains a speculative opinion that "it is possible that this is related to his allergic rhinitis with watery eyes."  Absent a more definitive opinion regarding whether photosensitivity is a symptom of an established diagnosis such as rhinitis or is secondary to an undiagnosed illness, additional medical evidence is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4) (2010).  

A new examination is similarly needed with regard to the issues of service connection for muscle and joint pain in light of the December 2003 VA examiner's failure to adequately discuss all possible theories of entitlement raised by the record.  The July 2009 JMR notes that there is evidence of record, including the December 2003 VA examination report, in which the Veteran's joint and muscle pains have been provisionally diagnosed as secondary to psychosomatic symptoms or service-connected depressive disorder.  There is no definitive opinion, however, as to whether his generalized complaints represent a symptom of depression or a neuropsychological symptom/manifestation of an undiagnosed illness.  Additionally, while the December 2003 VA examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome or fibromyalgia, she did not discuss whether his generalized complaints might otherwise be a symptom of an undiagnosed illness.  Under these circumstances, additional examination is necessary.  See id.  

The issue of the appropriate disability rating to assign to the Veteran's service-connected depressive disorder must also be remanded given that additional evidence is being sought regarding whether muscle and joint pains are a part of this disability picture.  If so, the VA will need to address whether such symptoms, alone or in combination with other symptomatology arising from his depressive disorder, are productive of social and industrial impairment warranting an increased disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In addition to the development ordered by the July 2009 JMR, the Board has reviewed the expanded record and finds that a remand is necessary with respect to the Veteran's other increased rating claims on appeal, including his claim for TDIU, because there are outstanding VA and non-VA records that must be obtained.  In this regard, VA treatment records associated with the claims file following the Board's August 2008 decision/remand reflect that the Veteran filed for social security disability benefits, was scheduled for a hearing in this matter, and was eventually denied benefits.  Absent some indication that his application for these benefits did not involve claims of disability/unemployability due to his service-connected disabilities, such records are to be considered relevant because they may contain information about the occupational effects of his service-connected disabilities, and must therefore be obtained by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); see also 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

As for outstanding, relevant VA records, the Veteran's VA mental health records show that he attended a support group at the Rockford, Illinois Vet Center during the pendency of this appeal (in 2005).  There is also evidence that he participated in the VA's Vocational Rehabilitation program in approximately 2005.  Vet Center and Vocational Rehabilitation records, while considered to be in VA's possession during the adjudication of a claim, must be separately requested by the VA.  As there is no indication that a request has been made for these records, a remand is necessary to make reasonable efforts to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Agency of Original Jurisdiction (AOJ) should also update the Veteran's other VA treatment records, presently dated through February 2, 2010, while this appeal is being remanded for other development.  See id.  

The record indicates that the Veteran was last examined in February 2005 for the specific purpose of considering whether his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  A review of that examination reveals that the examiner found the Veteran's various disabilities made him unsuitable for heavy labor, but did not rule out the possibility of sedentary work.  Since this examination, the Veteran underwent retraining to become proficient in computer-assisted drafting.  He testified in March 2008, however, that he was having problems performing this job because his service-connected chronic lumbar strain prevented him from sitting in a chair for any length of time.  In addition to his new employment and complaints, there has been a change in the Veteran's service-connected disability picture; the rating assigned to his left shoulder was increased and service connection was granted for irritable bowel syndrome.  Given that there has been sufficient change in the Veteran's disabilities and occupational background, the Board finds that the prudent course of action is to obtain a new examination which considers what types of employment, if any, are precluded as a result of his service-connected disabilities.  

As a final note, the Board previously remanded the issue of entitlement to a higher disability rating for left shoulder tendonitis in August 2008 for the purpose of providing appropriate VCAA notice and obtaining a new VA examination.  If the Veteran's claim remained denied, the AOJ was directed to issue a supplemental statement of the case (SSOC) to the Veteran and his accredited representative.  See 38 C.F.R. § 19.31 (2010).  The claims file reflects that the Veteran was sent an SSOC in February 2010, but this SSOC does not address the issue of the Veteran's service-connected left shoulder tendonitis.  As such, a remand is necessary to comply with due process.  See id.; see also See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records pertaining to the Veteran from the Rockford, Illinois Vet Center.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Obtain any VA Vocational Rehabilitation records pertaining to the Veteran.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  Obtain VA treatment records from the Madison VA Medical Center dated from February 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file.  

5.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any disorder manifested by photosensitivity.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following questions, providing a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence:  

	(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that photosensitivity is a symptom attributable to a known clinical diagnosis.  

	(b) If the examiner identifies a diagnosis, then he/she should opine as to whether such diagnosis is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's military service. 

	(c) If the examiner concludes that photosensitivity is not attributable to a known clinical diagnosis, then he/she should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service.  A rationale should be provided for all opinions expressed in the report.

6.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any disorder(s) manifested by muscle pain and/or joint pain.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following questions, providing a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence:  

	(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that muscle and/or joint pain is a symptom attributable to a known clinical diagnosis, including the Veteran's service-connected depressive disorder.  

	(b) If the examiner identifies a diagnosis, then he/she should opine as to whether such diagnosis is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's military service. 

	(c) If the examiner concludes that muscle and/or joint pain is not attributable to a known clinical diagnosis, then he/she should opine as to whether such generalized complaints are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service, to include a neuropsychological symptom/manifestation of an undiagnosed illness.  A rationale should be provided for all opinions expressed in the report.

7.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

8.  Issue a supplemental statement of the case to the Veteran and his representative, if any, as to the issue of entitlement to an increased disability rating for left shoulder tendonitis.  

9.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issues of entitlement to service connection for photosensitivity, muscle pain, and joint pain, and entitlement to an increased disability rating for depressive disorder.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


